Title: From George Washington to Joseph Trumbull, 20 October 1776
From: Washington, George
To: Trumbull, Joseph



Sir
Head Qrs Kings bridge Octob. 20th 1776

This is designed to inform you of our alarming situation on account of the state of our provisions. From the best intelligence I have been able to obtain, there are not more than Fifteen hundred Barrells of Flour here and at our posts on the Island of

New York (including three Hundred that came from the Jersey’s last night) and about Two Hundred Barrells of pork; nor do I learn that there are many or but very few Live Cattle collected at any place within the Neighbourhood. The passage across the North River is precarious, and much, if not entirely, in the Enemy’s power & but little or no dependance should be had in supplies from that Quarter. I must therefore request and entreat your every possible exertion to have large quantities of Cattle & other provision carried to the interior parts of the Country with the utmost expedition out of the reach of the Enemy, who are trying to penetrate from Frogs & pells points & New Rochelle, and to form a line in our Rear, from whence proper Supplies may be immediately drawn for the Subsistence of our Troops—If this is not done—I fear—I am certain that the fatal consequences attendant on Mutiny and plunder must ensue—indeed the latter will be authorized by necessity. I cannot undertake to point out the places where stock should be driven to—But I must urge you to have a sufficiency in our Rear & also of Flour which may be drawn or moved farther back as occasion may require—If the Enemy advance from the Sound, so must we. they must never be allowed to get above us & possess themselves of the upper Country, if it is possible to avoid. As soon as I heard of their landing at Frogs point and of their plan to get in our Rear, I gave orders for the Removal of the provisions & Other Stores from Biron River &c. into the Country—to the White plains as the first & most convenient stage—Whether they have, I have no certain information—but supposing they have, It is most probable what are not immediately expended must be pushed forward, as every movement of the Enemy indicate their determination to get behind us & most likely by that Rout. In a Word Sir, let Nothing be omitted, to hasten supplies of Cattle &c. in our Rear, as I have mentioned, or events the most alarming & injurious not only to this Army but to the liberties of America may follow. you must not stop on account of expence, nor to collect large Quantities before they are sent off. Ten in a drove will be of material consequence. I have ordered a respectable force for the protection of the provisions now at the plains. I am Sir with great esteem Yr Most Obedt Sert

Go: Washington

